14-3127
     Singh v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A087 997 053
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   23rd day of June, two thousand fifteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   SUKHDEEP SINGH,
14            Petitioner,
15
16                    v.                                       14-3127
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.*
22
23   _____________________________________
24
25   FOR PETITIONER:                 Genet Getachew, Brooklyn, New York.
26
27   * Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
28   General Loretta E. Lynch is automatically substituted for former
29   Attorney General Eric H. Holder, Jr., as the Respondent in this case.
1    FOR RESPONDENT:         Benjamin C. Mizer, Principal Deputy
2                            Assistant Attorney General; Anthony C.
3                            Payne, Assistant Director; Lauren E.
4                            Fascett, Trial Attorney, Office of
5                            Immigration Litigation, United States
6                            Department of Justice, Washington D.C.
7
8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12       Sukhdeep Singh, a native and citizen of India, seeks review

13   of a July 25, 2014, decision of the BIA affirming the January

14   2, 2013, decision of an Immigration Judge (“IJ”), which denied

15   his application for asylum, withholding of removal, and relief

16   pursuant to the Convention Against Torture (“CAT”).          In re

17   Sukhdeep Singh, No. A087 997 053 (B.I.A. July 25, 2014), aff’g

18   No. A087 997 053 (Immig. Ct. N.Y.C. Jan 2, 2013).         We assume

19   the parties’ familiarity with the underlying facts and

20   procedural history in this case.

21       We have reviewed the decisions of both the IJ and the BIA

22   “for the sake of completeness.”       Wangchuck v. Dep’t of Homeland

23   Sec., 448 F.3d 524, 528 (2d Cir. 2006).         The applicable

24   standards of review are well established.         8 U.S.C.

                                       2
1    § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

2    Cir. 2009).

3        For asylum applications like Singh’s, governed by the REAL

4    ID Act of 2005, the agency may, “[c]onsidering the totality of

5    the circumstances,” base a credibility determination on

6    inconsistencies in an asylum applicant’s statements and other

7    record evidence, “without regard to whether” the

8    inconsistencies go “to the heart of the applicant’s claim.”     8

9    U.S.C. § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s

10   credibility determination unless, from the totality of the

11   circumstances, it is plain that no reasonable fact-finder could

12   make” such a ruling.   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167

13   (2d Cir. 2008) (per curiam).   Substantial evidence supports the

14   agency’s adverse credibility determination.

15       Preliminarily, in denying relief, the IJ was permitted to

16   rely on Singh’s responses to questions in his credible fear

17   interview.    Contrary to Singh’s argument, the credible fear

18   interview contained the required indicia of reliability

19   because: (1) the interview record was a verbatim account of the

20   transcript of Singh’s statements; (2) the interview was

21   conducted through a Punjabi interpreter; (3) the asylum officer
                                     3
1    explained to Singh the purpose of the interview and the

2    importance of providing full and accurate testimony; and (4)

3    the asylum officer asked questions that were designed to elicit

4    a potential basis for asylum.       See Ming Zhang v. Holder, 585

5    F.3d 715, 725-26 (2d Cir. 2009).

6        The IJ’s findings of inconsistency between Singh’s

7    responses in the credible fear interview and his testimony

8    before the IJ were supported by substantial evidence.     At his

9    credible fear interview, Singh stated that he cut his hair

10   because members of the Congress Party in India threatened his

11   life and he had to hide his Sikh identity.      However, he

12   testified at the immigration hearing that he cut his hair

13   because he injured himself playing as a child, and had to get

14   stitches.   The agency was not compelled to accept his

15   explanation that he misspoke at his credible fear interview,

16   especially since Singh also stated in his asylum application

17   that he cut his hair in response to threats and to avoid being

18   harmed.

19       Singh also stated at his credible fear interview that he

20   was attacked in India and his left arm was broken.      However,

21   at his immigration hearing, he testified that his right arm was
                                     4
1    broken.   Singh testified that he told the asylum officer who

2    interviewed him that he broke his right arm, and that the officer

3    must have made a mistake in recording his response.      But the

4    IJ could reasonably have declined to credit this explanation.

5    See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

6    Moreover, Singh submitted an affidavit from his mother, which

7    stated that his left arm was broken in the attack.1

8        Given those inconsistencies, substantial evidence

9    supports the agency’s adverse credibility determination.      See

10   Xiu Xia Lin, 534 F.3d at 167.       The adverse credibility

11   determination is dispositive of asylum, withholding of removal,

12   and CAT relief, as the claims were based on the same factual

13   predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

14   2006).

15

16



     1
      The agency did not err in declining to consider a second
     affidavit from Singh’s mother, stating that it was in fact his
     right arm that was broken, because the second affidavit was
     offered for the first time on appeal to the BIA. See Matter
     of Fedorenko, 19 I. & N. Dec. 57, 73-74 (B.I.A. 1984). In any
     event, the additional affidavit merely added another
     contradictory statement.
                                     5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                              FOR THE COURT:
4                              Catherine O’Hagan Wolfe, Clerk




                                 6